NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



GOLDROCK, INC., as trustee,                )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D18-1852
                                           )
PLANET HOME LENDING, LLC;                  )
CONNIE E. ROBINSON; ROBERT R.              )
ROBINSON; CHANNING PARK                    )
PROPERTY OWNERS ASSOCIATION,               )
INC.; and UNKNOWN TENANT                   )
OCCUPANT(S) #1,                            )
                                           )
              Appellees.                   )
                                           )

Opinion filed April 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Ivan D. Ivanov of The Ivanov Firm, P.A.,
Tampa, for Appellant.

Barbara A. Eagan of Eagan Appellate
Law, PLLC, Orlando, for Appellee Planet
Home Lending, LLC.


PER CURIAM.


              Affirmed.


KELLY, SLEET, and LUCAS, JJ., Concur.